

117 S353 IS: End Police Use of Chokeholds Act of 2021
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 353IN THE SENATE OF THE UNITED STATESFebruary 22, 2021Ms. Klobuchar (for herself, Ms. Smith, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo incentivize banning of chokeholds and carotid holds, and for other purposes.1.Short titleThis Act may be cited as the End Police Use of Chokeholds Act of 2021.2.Incentivizing banning of chokeholds and carotid holds(a)DefinitionsIn this section:(1)Byrne grant programThe term Byrne grant program means any grant program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.), without regard to whether the funds are characterized as being made available under the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise. (2)Chokehold or carotid holdThe term chokehold or carotid hold means the application of any pressure to the throat or windpipe, the use of maneuvers that restrict blood or oxygen flow to the brain, or carotid artery restraints that prevent or hinder breathing or reduce intake of air of an individual.(3)COPS grant programThe term COPS grant program means the grant program authorized under section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381). (b)Limitation on eligibility for fundsBeginning in the first fiscal year beginning after the date of enactment of this Act, a State or local jurisdiction may not receive funds under the Byrne grant program or the COPS grant program for a fiscal year if, on the day before the first day of the fiscal year, the State or other jurisdiction does not have in effect a law that prohibits law enforcement officers in the State or other jurisdiction from using a chokehold or carotid hold.